                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

HERBERT H. HOWARD                                                                             APPELLANT

V.                                                                CIVIL ACTION NO. 3:18-CV-163-SA

LOCKE D. BARKLEY, et al                                                                        APPELLEES

                                                  ORDER

        For all of the reasons fully explained in a separate memorandum opinion issued this same day,

the Court ORDERS the following: The decision of the Bankruptcy Court in this Case is AFFIRMED

and this CASE is DISMISSED with prejudice.1

        It is so ORDERED on this the 29th day of March, 2019.

                                                          /s/ Sharion Aycock
                                                          UNITED STATES DISTRICT JUDGE




1
  Howard’s Motion to Strike [36] the Appellee Brief [35] of Renasant Bank is DENIED as MOOT. It was unnecessary
for the Court to consider Renasant’s “cautionary brief” in deciding the merits of this appeal.
